Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first non-final office action on the merits. Claims 1-9 are currently pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. FR, filed on April 17, 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 15, 2019 has been received and considered by the examiner.

  Specification
The disclosure is objected to because of the following informalities: "The diameter of the upper cylinder 68 is advantageously smaller than the diameter of the cylinder 68" as disclosed in page 7, lines 13-14 appears like it should read "The diameter of the upper cylinder 68 is advantageously smaller than the diameter of the cylinder 48".
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 5-6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dausoa et al. (US 2017/0355386 A1), in view of Lehmair et al. (US 2008/0210119 A1).
Regarding claim 1, Dausoa teaches (Fig. 1 and 3): A railway vehicle (10) comprising at least one car (14) and at least one bogie (16) carrying the car, the bogie comprising a chassis (22) and a secondary suspension system (124) between the chassis (22) and the car (14), the secondary suspension system (124), comprising: - a set of springs (26) mounted between the chassis (22) and the car (14); - a jack (28) comprising two ends (annotated Fig. 3 below) extending along a same axis (X); and - a power supply system (130) of the jack (28); wherein the jack (28) is configured to go from a first so-called retracted configuration in which the jack (28) is only connected to the car by the first end (annotated Fig. 3 below) of the jack, to a second so- called deployed configuration (paragraph 0074; Fig. 3) in which the jack (28) is also connected to the chassis (22) by the second end (annotated Fig. 3 below) of the jack, the power supply device (130) being configured, in the deployed configuration (Fig. 3), to supply the jack (28) so as 
Dausoa does not explicitly teach that the first end of the jack being connected to the car by a knuckle joint-type connection. However, Lehmair teaches (Fig. 1):  the first end of the jack (4) being connected to the car (1) by a knuckle joint-type connection (8). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Dausoa to include a knuckle joint-type connection to the car on one end of the jack, as taught by Lehmair, in order to allow the jack to be pivotable relative to the car body. 
Regarding claim 5, Dausoa and Lehmair teach the elements of claim 1, as stated above. Dausoa further teaches (Fig. 3): the jack (28) comprises a cylinder (40) and a piston (42) separating the cylinder (40) into an upper chamber (52) and a lower chamber (54), and in that the power supply device (130) of the jack is configured to supply, in the deployed position (Fig. 3), only one of the upper and lower chambers (paragraph 0015, lines 3-9) in order to move the car (14) away from the chassis (22) or keep the distance between the car and the chassis constant (Paragraph 0010).
Regarding claim 6, Dausoa and Lehmair teach the elements of claim 5, as stated above. Dausoa further teaches (Fig. 3): the other of the upper (52) and lower chambers (54) is equipped with a return spring (133) that constrains the jack (28) toward the retracted configuration (paragraph 0015, lines 3-9).
Regarding claim 9, Dausoa and Lehmair teach the elements of claim 1, as stated above. Dausoa further teaches (Fig. 3): A traffic method of a railway vehicle according to claim 1, comprising the following steps: - travel of the railway vehicle (14) (claim 13, line 3), the jack (28) being in the retracted configuration;  stopping of the railway vehicle (14) at a platform (claim 13, line 6), the jack (28) being in the deployed configuration (Fig. 3) and powered by the power supply device (claim 13, lines 4-5), so as to move the car away from the chassis (claim 13, lines 4-5) or to keep the distance between the car and the chassis constant (claim 13, lines 6-8).

Claim 7  is rejected under 35 U.S.C. 103 as being unpatentable over Dausoa et al. (US 2017/0355386 A1), in view of Lehmair et al. (US 2008/0210119 A1) and Wicks (US 5,890,433).

Regarding claim 7, Dausoa and Lehmair teach the elements of claim 1, as stated above. Dausoa does not explicitly teach a connection arranged between the car and the chassis and configured to limit the separation between the car and the chassis. 
However, Wicks teaches (Fig. 2): a connection (63) configured to limit the separation between a lower frame and an upper lifting frame under the influence of air springs (Claim 12). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Dausoa to include cables or chain means to limit separation, as taught by Lehmair, in order to prevent excessive separation between the car and the bogie and ensure that the springs do not exceed their maximum loading conditions. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dausoa et al. (US 2017/0355386 A1), in view of Lehmair et al. (US 2008/0210119 A1) and Teichmann et al. (US 2004/0016361 A1).
 Regarding claim 8, Dausoa and Lehmair teach the elements of claim 1, as stated above. Dausoa does not explicitly teach four jacks situated in the four corners of the chassis. 
However, Teichmann teaches (Fig. 2): A plurality of jacks 6, 6' can be used to draw the vehicle body 3 towards the sub-frame 2 into a load/unload position. 
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Dausoa to include a plurality of jacks on the chassis, as taught by Teichmann, in order to provide balance between the vehicle body and the bogie and to increase the overall lifting strength of the lifting mechanism for vehicle bodies with heavier loads. Further, it has .

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 2 and its depending claims 3 and 4, the prior art fails to teach a blocking system configured to immobilize the jack relative to the car when the jack is in the retracted configuration and to leave the jack rotatable around the knuckle joint when the jack is in the deployed configuration.  While Eaton (US 1,347,898 A) teaches a blocking system that includes a center wedge 22, friction strip 18, and segmental carriers 19 that may be interpreted as a blocking system, the examiner finds no obvious reason to modify Daosua such that the blocking system leave the jack rotatable around the knuckle joint when the jack is in the deployed configuration. Such a modification would require improper hindsight reasoning. 

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US-1347898-A: Teaches a blocking system that includes a center wedge 22, friction strip 18, and segmental carriers 19; the center wedge having the shape of a frustum of an octagonal pyramid. 
US-10442448-B2: Teaches a secondary suspension system for a railcar with a jack, a set of springs, and a piston with a piston head 52 separating the cylinder body into an upper chamber 56 and a lower chamber 58.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102.  The examiner can normally be reached on Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617